      Case 1:18-cv-00258-DMT-CRH Document 66 Filed 11/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Braxton Avery,                             )
                                           )
               Plaintiff,                  )
                                           )
         vs.                               )
                                           )           ORDER
E&M Services, LLC, and John Does 1-25, )
                                           )
               Defendant and Third-Party )
               Plaintiff,                  )
                                           )
                                           )
         vs.                               )
                                           )
Equinor US as successor in interest to     )
Statoil, Inc.,                             )
                                           )           Case No. 1:18-cv-258
               Third-Party Defendant       )
               and Fourth-Party Plaintiff, )
                                           )
         vs.                               )
                                           )
Eklipse Resources, LLC, and United         )
Specialty Insurance Company,               )
                                           )
               Fourth-Party Defendants.    )

       On November 20, 2020, attorney David D. Schweigert filed: (1) a notice of appearance in

which advised that he and attorneys Cody J. Nichols and Daniel Bidegaray have been retained by

plaintiff as substitute counsel; and (2) an affidavit in which plaintiff described the circumstances

precipitating his decision to retain substitute counsel.

       Attorneys David D. Schwiegert, Cody J. Nichols and Daniel Bidegaray shall be substituted

as plaintiff’s counsel of record. Attorney Todd Stubbs is authorized to withdraw.




                                                  1
Case 1:18-cv-00258-DMT-CRH Document 66 Filed 11/23/20 Page 2 of 2




IT IS SO ORDERED.

Dated this 23rd day of November, 2020.

                                   /s/ Clare R. Hochhalter
                                   Clare R. Hochhalter, Magistrate Judge
                                   United States District Court




                                         2
